Opinion issued January 27,
2012.




 

 
 
 
 





 




 
     
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00640-CV
____________
 
duane abshire,
Appellant
 
V.
 
enseco energy services corp., Appellee
 
 
 

On Appeal from the 412th Judicial District Court 
Brazoria County, Texas
Trial Court Cause No. 63091
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed July 20, 2011.  On January 25, 2012, the parties filed a joint
motion to dismiss the appeal. See Tex. R. App. P. 42.1. 
The motion is granted and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                  PER CURIAM
 
Panel consists of Justices
Keyes, Bland, and Sharp.